Case 1:17-cv-04327-LLS-RWL Document 100 Filed 03/05/19 Page 1 of 2
GUAGLARDI & MELITI, L.L.P.

Allorneys At Law
A Limited Liability Partnership
BARRY S. GUAGLARDI & 365 WEST PASSAIC STREET, SUITE 130 JASON S. NUNNERMACKER ¢
MICHAEL P. MELIT! 4 ROCHELLE PARK, NJ 07662 cRretEn, OLIVERI 4
TELEPHONE: 201-947-4100 SA OSTRER A
FACSIMILE: 201-947-1010 MYLES M. MISSIRIAN ¢
FACSIMILE: 201-843-5302
, ¢ NIBAR
111 MAIN STREET A NI&NYBAR

P.O. BOX 509
CHESTER, NY 10918
TELEPHONE: 845-576-0600
FACSIMILE: 845-576-0601
DIRECT DIAL: 201-374-9092
EOSTRER@ADGMLAW.COM

WEBSITE: WWW.ADGMLAW.COM

March 4, 2019

VIA EMAIL (Lehrburger_ NYSDChambers@nysd.uscourts.gov)

Honorable Robert W. Lehrburger, U.S.M.J.
U.S. District Court of New York

United States Courthouse

500 Pearl Street,

New York, NY 10007

Re: Michael Dardashtian, et al. v. David Gitman, et al.
17-cv-4327

Dear Judge Lehrburger:

Please accept this correspondence on behalf of Plaintiffs, Michael Dardashtian
(“Dardashtian”), individually, and on behalf of Cooper Square Ventures (“CSV”) and
ChannelReply (“CR”) (collectively referred to as “Plaintiffs” or “companies”). We write to
respectfully request that Your Honor permit Dardashtian to immediately release a payment from

CR to pay counsel fees directly to Plaintiffs’ counsel and Defendants’ counsel in the amount of
$100,000.00 cach,

As Your Honor may recall, at our last settlement conference, Mr. Gitman requested the
Court to have the companies release funds for the payment of counsel fees. Counsel for the

parties have since arranged to have
confer and provide an opinion on the nggisiisagiediais

 
      

Ta both have similarly approved same as being authorized.

 
Case 1:17-cv-04327-LLS-RWL Document 100 Filed 03/05/19 Page 2 of 2

reduced. Both of these payments to the parties’ counsel will also be without prejudice to either
party’s right to assert that the other is responsible to the other for counsel fees in the course of
this action.

 

With the deadline now approaching, counsel for Defendants have not been able to
confirm whether Mr. Gitman consents to the release of same despite it being Mr. Gitman’s

proposal in the first instance. The parties should not have a
ee light of Mr. Gitman’s bad faith delays and refusal to cooperate in the best interests o
the companies, of which Mr. Gitman is a member.

For these reasons, we respectfully request that in light of the time-sensitive nature of this
matter, Your Honor Order and permit Plaintiffs’ to immediately make these necessary expense
payments from CR in the amount of $100,000.00 directly to Guaglardi & Meliti, LLP, and
$100,000.00 directly to Dentons,
all parties.

to

 

If the Court has any concerns with this request, or if Your Honor requires further
clarification, please so advise.

Thank you for Your Honor’s assistance with this matter.
Respectfully Sibmitted,
GUAGL I ELITI, LLP

van Ostrer
Cc: _ Brian S. Cousin, Esq.
Lindsay F. Ditlow, Esq.
